IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CURTIS NORRIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3107

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

Curtis Norris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.